Citation Nr: 1700683	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-35 291	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial increased rating for low back disability, evaluated as 10 percent disabling from February 2004, and as 20 percent disabling from October 2015.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1986 and from August 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2013 rating decision effectuated a November 2012 Board decision, which granted service connection for residuals of a low back disability as aggravated by service, effective from February 2004.  The April 2013 rating decision assigned an initial noncompensable evaluation, which however, was increased to 10 percent in a November 2013 rating action.  Following the Board's May 2015 Remand, the evaluation was increased to 20 percent effective from October 2015.  The Board also notes that the Veteran was separately awarded service connection for left lower extremity radiculopathy, and assigned a 20 percent evaluation, effective from October 2015.  As the Veteran has not expressed his disagreement with any aspect of this decision, it is not before the Board.  

In February 2015, the Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion, etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less. 

2.  The evidence does not show favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

3.  Incapacitating episodes having a total duration of at least 4 weeks during a 12-month period have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to October 2015, or in excess of 20 percent thereafter for the service connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased initial rating for his service-connected lumbar spine disabilities.  With respect to this claim, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Appellate Brief, 1-2 (Sept. 7, 2016) (VBMS).

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residuals conditions in civilian occupations.  See 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45;  see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Finally, the Board notes that in analyzing the following claims made by the Veteran, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

This case has been somewhat complicated by the fact that service connection was awarded based on aggravation during service, of a disability which had existed prior to service.  In awarding compensation under these circumstances it is necessary to deduct from the present degree of disability, the degree of disability existing prior to service.  38 C.F.R. § 4.22.  Regarding this question, the Board notes that the evidence of record supports that the Veteran's preexisting condition included a diagnosis of scoliosis with spasms.  See Physical Standards Board Proceedings, 2 (Oct. 3, 1995) (VBMS) (noting scoliosis); see also Service Treatment Records, 13 (Nov. 6, 2004) (VBMS) (noting spasms).  This symptomatology indicates that the Veteran's baseline level of severity was 20 percent disabling.  See 38 C.F.R. §§  3.310(b), 4.71a, Diagnostic Code 5237.  Consequently, during the period of time the Veteran was in receipt of benefits at the 10 percent rate, it would be necessary for the evidence to demonstrate the presence of the criteria for at least a 40 percent evaluation, in order to grant an increase in compensation benefits.  Similarly, when the Veteran was awarded compensation benefits paid at the 20 percent rate, it would be necessary for the evidence to demonstrate the presence of the criteria for at least a 50 percent evaluation in order to grant an increase.  

The relevant criteria which provide for a 40 percent and a 50 percent evaluation are set out under Diagnostic Code 5237 and 5243.  Pursuant to Diagnostic Code 5237, a 40 percent evaluation is assigned with forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation under this code would be assigned for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankyloses of the entire spine.  

Notably, the Veteran received VA examinations in June 2009, March 2011, and October 2015 during this applicable rating period. 

In June 2009, the Veteran underwent a VA examination of his spine.  Forward flexion was to 90 degrees, extension was to 30 degrees, left lateral flexion was to 15 degrees, right lateral flexion was to 10 degrees, and rotation in both directions was to 15 degrees.  See VA examination, 2 (June 22, 2009) (VBMS).  Although the examiner noted that the Veteran had normal gait, the examiner also noted muscle spasms with scoliosis.  See id.  The examiner did not indicate evidence of ankylosis.  See id. 1-4.  

In March 2011, the Veteran underwent another VA examination of his spine.  Forward flexion was to 90 degrees, extension was to 20 degrees, left flexion was to 15 degrees, right flexion was to 10 degrees, and rotation in both directions was to 15 degrees.  See VA examination, 1 (Apr. 25, 2011) (VBMS).  Although the examiner noted that the Veteran had normal gait, the examiner also noted muscle spasms with scoliosis.  See id. 1-2.  The examiner also indicated that the Veteran did not have ankylosis.  See id. at 2.  

In October 2015, the Veteran underwent another VA examination of his spine.  Forward flexion was to 60 degrees, extension was to 15 degrees, right lateral flexion was to 25 degrees, and left lateral flexion was to 20 degrees.  See VA examination, 3 (Oct. 21, 2015) (VBMS).  The examiner noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  See id. at 4.  

The evidence of record, to include to the June 2009, March 2011, and October 2015 VA examinations, does not indicate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or, favorable or unfavorable ankylosis of the entire thoracolumbar spine, (or of the entire spine).  Therefore, this Diagnostic Code (5237) does not provide a basis for an increased award of compensation benefits at any point during the appeal period.  

With respect to Diagnostic Code 5243, a 40 percent evaluation is warranted with incapacitating episodes, having a total duration of at least four weeks but less than six weeks during a 12 month period, and the next higher 60 percent rating is assigned with incapacitating episodes, having a total duration of at least six weeks during a 12 month period.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

During the Veteran's October 2015 VA examination, the examiner addressed the issue of incapacitating episodes.  Notably, the examiner concluded that although the Veteran relied upon bed rest to treat his condition, this treatment was "not prescribed by a physician."  See VA examination, 9 (Oct. 21, 2015) (VBMS).  The examiner also indicated that the Veteran's symptoms were "chronic issues" rather than "acute."  See id. at 7, 9.  Thus, the criteria set out under Diagnostic Code 5243 do not provide a basis for an increase in compensation.  


Extraschedular

The Board has also considered whether this case should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  However, the evidence suggests that the Veteran's symptomatology is reasonably contemplated by the schedular rating criteria as discussed above.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  
Therefore, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not alleged that he is unemployable and the record indicates that he continues to work as a truck driver.  See VA examination, 2 (Oct. 21, 2015) (VBMS).  Thus, the Board finds that entitlement to a TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial increased rating for low back disability, evaluated as 10 percent disabling from February 2004, and as 20 percent disabling from October 2015, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


